Case: 1:16-cv-08637 Document #: 4454-1 Filed: 03/22/21 Page 1 of 1 PageID #:295252




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE BROILER CHICKEN ANTITRUST
LITIGATION                                              No. 1:16-cv-08637


This Document Relates To:                               Honorable Thomas M. Durkin
                                                        Magistrate Judge Jeffrey T. Gilbert
All End-User Consumer Plaintiff Actions


                                  CERTIFICATE OF SERVICE

         I, the undersigned, declare:

         I am a resident of the United States and is employed in the city of Berkeley, California,

over the age of 18 years, and not a party to or interested in the within action. My business

address is 715 Hearst Avenue, Suite 202, Berkeley, California 94710.

         On March 22, 2021, I served via secure email transmission the following documents to

the parties enumerated in the attached Service List:

         1.   [SEALED] End-User Consumer Plaintiffs’ Opposition to Defendants’ Motion to

              Exclude the Testimony of Dr. Luis Cabral (“Opposition”); and
         2.   [SEALED] Exhibits A through D to the Declaration of Shana E. Scarlett in Support

              of End-User Consumer Plaintiffs’ Opposition to Defendants’ Motion to Exclude the

              Testimony of Dr. Luis Cabral (“Scarlett Declaration”).

         3. [Proposed] Order Granting Motion For Leave to File Under Seal End-User Consumer

              Plaintiffs’ Opposition to Defendants’ Motion to Exclude the Testimony of Dr. Luis

              Cabral and Supporting Documents.

         I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed this 22nd day of March 2021 at Berkeley, California.


                                                                 s/ Jeaneth Decena
                                                               JEANETH DECENA




010636-11/1364986 V1
